 


109 HR 1914 IH: To amend the Harmonized Tariff Schedule of the United States to provide that the calculation of the duty imposed on imported cherries that are provisionally preserved does not include the weight of the preservative materials of the cherries.
U.S. House of Representatives
2005-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1914 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2005 
Mr. Honda introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Harmonized Tariff Schedule of the United States to provide that the calculation of the duty imposed on imported cherries that are provisionally preserved does not include the weight of the preservative materials of the cherries. 
 
 
1.Modification of calculation of duty imposed on imported cherries that are provisionally preserved
(a)AmendmentsSubheading 0812.10.00 of the Harmonized Tariff Schedule of the United States is amended—
(1) in the general subcolumn of the column 1 rate of duty, by inserting on drained weight after 13.4¢/kg; and
(2)in the special subcolumn of the column 1 rate of duty, by inserting on drained weight after 10¢/kg and 12¢/kg.
(b)Effective dateThe amendments made by subsection (a) shall be effective for the period beginning on the date of the enactment of this Act and ending on the date on which the specific rate of duty involved is reduced to free.  
 
